UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934for the quarterly period ended March 31, 2010 OR [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 1-14128 EMERGING VISION, INC. (Exact name of Registrant as specified in its charter) NEW YORK (State or other jurisdiction of incorporation or organization) 11-3096941 (I.R.S. Employer Identification No.) 520 Eighth Avenue, 23rd Floor New York, NY 10018 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (646) 737-1500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes NoX Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes NoX As of May 17, 2010, there were 128,810,601 outstanding shares of the Issuer’s Common Stock, par value $0.01 per share. TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Consolidated Condensed Balance Sheets as of March 31, 2010 and December 31, 2009 4 Consolidated Condensed Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2010 and 2009 5 Consolidated Condensed Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 6 Notes to Consolidated Condensed Financial Statements 7-16 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17-26 Item 3.Quantitative and Qualitative Disclosures about Market Risk 27 Item 4T.Controls and Procedures 27 PART II – OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 28-30 Signatures 31 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements EMERGING VISION, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (In Thousands, Except Share Data) ASSETS March 31 December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Franchise receivables, net of allowance of $179 and $188, respectively Optical purchasing group receivables, net of allowance of $158 and $155, respectively Other receivables, net of allowance of $17 and $15, respectively Current portion of franchise notes receivable, net of allowance of $42 Inventories, net Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net Franchise notes receivable Deferred tax asset, net of current portion Goodwill Intangible assets, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Optical purchasing group payables Put option liability – related party Short-term debt Related party obligations Total current liabilities Long-term debt Related party borrowings, net of current portion 54 83 Franchise deposits and other liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $0.01 par value per share; 5,000,000 shares authorized:Senior Convertible Preferred Stock, $100,000 liquidation preference per share; 0.74 shares issued and outstanding 74 74 Common stock, $0.01 par value per share; 150,000,000 shares authorized; 128,992,938 shares issued and 128,810,601 shares outstanding Additional paid-in capital Accumulated comprehensive loss ) ) Accumulated deficit ) ) Treasury stock, at cost, 182,337 shares ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. EMERGING VISION, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) (In Thousands, Except Per Share Data) For the Three Months Ended March 31, Revenues: Optical purchasing group sales $ $ Franchise royalties Retail sales – Company-owned stores Membership fees – VisionCare of California Franchise related fees and other revenues 80 71 Total revenue Costs and operating expenses: Cost of optical purchasing group sales Cost of retail sales – Company-owned stores Selling, general and administrative expenses Total costs and operating expenses Operating income Other income (expense): Interest on franchise notes receivable 7 7 Loss on the sale of Company-owned stores - ) Other income 55 Interest expense, net ) ) Total other income (expense) (9 ) Income before provision for income taxes Provision for income taxes 50 14 Net income Comprehensive income: Foreign currency translation adjustments (3 ) Comprehensive income $ $ Net income per share: Basic and diluted $ $ Weighted-average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated condensed financial statements. EMERGING VISION, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) (Dollars in Thousands) For the Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Recovery) provision for doubtful accounts ) 29 Disposal of property and equipment - 16 Deferred tax assets 25 - Changes in operating assets and liabilities: Franchise and other receivables ) ) Optical purchasing group receivables ) ) Notes receivable ) 22 Inventories ) 25 Prepaid expenses and other current assets (2 ) ) Other assets (2 ) - Accounts payable and accrued liabilities Optical purchasing group payables Franchise deposits and other liabilities 33 ) Net cash provided by operating activities Cash flows from investing activities: Costs associated with enhancing trademark value - ) Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Costs associated with extending credit facility ) - Borrowings under credit facility - Payments under credit facility ) ) Payments on related party obligations and other debt ) ) Net cash used in financing activities ) ) Net change in cash before effect of foreign exchange rate changes ) Effect of foreign exchange rate changes (3
